Case 2:20-cv-01899-AB-AS Document 56 Filed 09/15/21 Page 1 of 2 Page ID #:434




 1                                                                     JS-6
 2
 3
 4
 5
 6
 7
                         UNITED STATES DISTRICT COURT
 8                      CENTRAL DISTRICT OF CALIFORNIA
 9
10
       Brian Whitaker
11                                                Case: 2:20-cv-01899-AB-AS
                  Plaintiff,
12
          v.                                      [proposed] JUDGMENT
13
       Farm-To-Table Eats, Inc., a
14     California Corporation; and Does 1-
15     10,
16                Defendants.
17
18
19
20    Having ruled on the parties’ cross-motions for summary judgment, the Court
21    hereby ORDERS, ADJUDGES, AND DECREES that judgment is entered in
22    this action as follows:
23
24    1. Judgment is GRANTED in favor of Defendant Farm-To-Table Eats, Inc. on
25    Plaintiff Brian Whitaker’s First Cause of Action under the Americans with
26    Disabilities Act claim, as to outdoor dining tables;
27
28

                                              1

      JUDGMENT                                                       2:20-cv-01899-AB-AS
Case 2:20-cv-01899-AB-AS Document 56 Filed 09/15/21 Page 2 of 2 Page ID #:435




 1    2. Judgment is GRANTED in favor of Defendant Farm-To-Table Eats, Inc. on
 2    Plaintiff Brian Whitaker’s Second Cause of Action under the Unruh Civil
 3    Rights Act claim, as to outdoor dining tables;
 4
 5    3. Plaintiff Brian Whitaker’s Cause of Action under the Americans with
 6
      Disabilities Act claim as to indoor dining tables is moot;
 7
 8
      4. The court declines to exercise supplemental jurisdiction on Plaintiff Brian
 9
      Whitaker’s Second Cause of Action under the Unruh Civil Rights Act claim,
10
      related to indoor tables. The claim is DISMISSED WITHOUT PREJUDICE.
11
12
13
      Dated: September 15, 2021
14                            By: _________________________________
15                                  Hon. Andre Birotte Jr.
                                    United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2

      JUDGMENT                                                        2:20-cv-01899-AB-AS
